Citation Nr: 0217189	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  01-02 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for lumbar and 
thoracic spine osteoarthritis.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities 
(TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1956.  This appeal arises from an April 2000 rating 
decision of the Department of Veterans Affairs (VA), Waco, 
Texas, regional office (RO), which denied the benefits 
sought.

The issue of entitlement to TDIU will be addressed in the 
REMAND which follows this decision.


FINDINGS OF FACT
 
The veteran's lumbar and thoracic spine osteoarthritis are, 
as likely as not, related to injuries he sustained in 
service.


CONCLUSION OF LAW

Service connection for lumbar and thoracic spine 
osteoarthritis is warranted. 38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000. 

With respect to this issue, VA has fully complied with the 
mandates of the VCAA.  Well-groundedness is not an issue.  
The veteran was provided a copy of the rating decision 
explaining why his claim of service connection for 
osteoarthritis of the upper and lower back was denied.  
While a February 2001 statement of the case (SOC) advised 
the veteran of his evidentiary development responsibilities 
in terms of well-groundedness, he is not prejudiced by the 
determination below being made based on the current record.  
The record is complete as to the issue addressed on the 
merits below. 

Background

On November 1952 examination for entrance in service, the 
veteran's spine was normal.  Service medical records reveal 
that the veteran was involved in an auto accident in March 
1954 and was treated thereafter for complaints of moderate 
to severe back pain.  X-rays of the back (T12 through L3) 
were negative.  Sick call records contain entries throughout 
April 1954 showing treatment for backaches.  The veteran 
suffered a compression fracture of the first lumbar vertebra 
in a September 1954 motorcycle accident.  He was 
hospitalized and treated with a hyperextension brace.  A 
March 1955 consultation report indicated that the veteran 
was hospitalized for 3.5 to 4 months with a spinal fracture, 
when he was injured in an automobile accident while on 
liberty from the hospital.  This injury was to the neck.  It 
was reported that he saw a chiropractor who X-rayed him and 
told him that his neck was "offset."  The report of February 
1956 lumbosacral spine X-rays indicates that the veteran's 
symptoms suggested the possibility of an old fracture.  The 
x-ray report states that the sacroiliac area, including the 
3rd, 4th, and 5th lumbar vertebra, sacrum, lumbosacral joint 
and both sacroiliac synchondroses, were normal for evidence 
of bone or joint pathology.  June 1956 sick call treatment 
records show treatment for symptoms including pain in the 
middle of the back.  One entry indicates that X-rays were 
normal except for apparent separation of both transverse 
processes of the 1st lumbar vertebra.  On November 1956 
examination prior to separation, it was noted that symptoms 
of intermittent back pain persisted.    

On August 1967 examination for re-entry into service, it was 
noted that the veteran was not qualified for service due to 
a herniated disc. 
An August 1967 VA record shows that the veteran underwent 
spinal fusion with disc removal in 1962.  The diagnosis was 
herniated disc and spinal fusion.

In an April 1971 letter private physician, Dr. HEW discussed 
a left hip injury the veteran suffered in a December 1970 
auto accident.  In addressing past history, the physician 
reported having treated the veteran in 1962 because of low 
back pain "incident to an industrial injury, eventuating in 
a hemilaminectomy at the L5-S1 level."  The physician noted 
that the most recent accident did not aggravate the 
veteran's low back pain. 

The report of an April 1987 MRI of the lumbar spine 
indicates that there was degeneration of the L3-4 and L5-S1 
discs as evidenced by decreased signal intensity on T2 
weighted images.  There was mild narrowing of the L3-4 disc 
space as well as very minimal diffuse bulging of the L3-4 
disc.  There was a mild degree of encroachment on the L3-4 
neural foramina bilaterally due to facet hypertrophy.  The 
L4-5 disc level demonstrated no significant abnormality 
aside from a mild degree of facet hypertrophy bilaterally.  
The conclusion was mild degenerative changes at the L3-4 and 
L5-S1 levels with mild foraminal encroachment bilaterally at 
the L3-4 levels due to facet hypertrophy, status post 
fusion, L5 through S1.      

In May 1987 the RO granted service connection with a 
noncompensable rating for status post fracture, 1st lumbar 
vertebra.  

In a September 1987 statement the veteran indicated that he 
was still having back trouble after service and that his 
back gave out on him while he was driving a truck in 1961.  
The veteran reported that a hemilaminectomy was performed at 
L5-S1 and that in November 1962, physicians performed a re-
exposure and decompression of the L5 and S1 nerve roots and 
fusion from L4 through S1.  The veteran stated that he did 
not have back problems thereafter until 1986, and that he 
had recently been having a great deal more trouble with the 
back.

At a November 1987 hearing the veteran testified with regard 
to his motorcycle accident during service, indicating that 
he landed hard on his buttocks.  He stated that he sustained 
a compression fracture of the spine and that his back 
problems continued from separation from service in 1956 
until his back gave way in 1961.  He testified that he did 
not suffer another injury/accident in the workplace in 1961 
or 1962, only that his back gave out on him while he was 
then driving a truck.

On May 1988 VA examination, the veteran's history of a 
motorcycle accident in service was noted.  On neurological 
examination, it was noted that the veteran's chart contained 
X-rays of the cervical spine which showed a fracture of the 
superior aspect of C7 spinous process.  The impressions on 
orthopedic examination included fracture of the lumbar 
vertebrae and probable low back pain with nerve root damage, 
postoperative, with diskectomy and then spinal fusion of L5 
to S1.  The portion of the X-ray report pertaining to the 
lumbar spine states:

There are 5 lumbar vertebral bodies and 
lumbarization of the 1st sacral segment.  
There is loss of height of T11 and L1, 
probably related to the history of old 
compression fractures.  There is 
narrowing of the disc spaces between T10 
and T11 and T11 and T12.   Osteophyte 
formation is present anteriorly and 
laterally at these levels.  There is 
discontinuity between the transverse 
processes bilaterally of L1 and the 
remainder of the vertebral bodies.  This 
may be related to old trauma or may be 
rudimentary ribs.  There are mild 
degenerative changes anteriorly in the 
lumbar spine.  There is exuberant bony 
fusion posteriorly from the the (sic) 
lumbarized sacral segment to the 
remainder of the sacrum.  The etiology 
of this finding is unclear, since the 
posterior spinous process of that 
vertebral body is noted.  The pedicles 
are intact...  IMPRESSION: Evidence of old 
compression fractures in lower 
thoracic/upper lumbar spine.

VA records from the early 1990's note ongoing treatment for 
back pain and degenerative disease of the lumbosacral spine.  
Findings included: low back pain, possible spinal stenosis 
(January 1994); spinal stenosis L4-L5 (April 1994); and  
probable degenerative joint disease superior to fusion mass 
(May 1994).

In November and December 1994, the veteran was hospitalized 
for lumbar surgery, L3-4, L4-5 laminotomies.  The history 
noted that he injured his back in service in 1954 and was 
treated with a back brace for six to eight months.  It was 
noted that he had injections for pain from compression 
fractures in the thoracic region.  In 1971, he had a disc 
rupture with L1-L3 fusion.   He reportedly did very well 
after surgery until developing back spasms and pain three 
years ago.  Additional symptoms included increased pain, 
numbness in the toes, weakness in the quadriceps and 
positive foot drop.  A June 1994 MRI showed a herniated disc 
at the L4-5 level.    

On May 1999 VA examination, X-ray findings included: severe 
osteoarthritis involving the facet joints from L3 down 
through L5, with intact disc space heights, and some 
demineralization of bones, and mild osteoarthritic changes 
of the thoracic spine.  The diagnoses were: (1) compression 
fracture, resulting in spinal fusion and laminectomy, 
moderate sequela; (2) osteoarthritis, thoracic and lumbar 
aspects.

On November 1999 VA examination solicited to explain the 
diagnoses on May 1999 examination, a VA physician noted that 
the veteran's lumbar back pain dated as far back as the 
1950's, when the compression fracture occurred.  He stated 
that although the fracture did not require immediate 
surgery, it acted as a nidus for future problems, leading to 
eventual exacerbation of back discomfort and radiculopathy.  
The physician noted that the veteran adamantly denied being 
hurt at the worksite and that he presented a picture of 
sudden, acute-onset lower extremity radiculopathy at that 
time.  The VA physician stated that this could be referenced 
back to his chronic progressive back pain and compression 
fracture.  He concluded by finding that the presentation and 
time of onset may have occurred at the industrial site, but 
its origin dated to active duty injury.  

In February 2000, the veteran submitted a statement 
indicating that his lumbar and thoracic spine osteoarthritis 
was caused by the inservice motorcycle accident that 
resulted in his fractured L1 vertebra.  With his statement, 
the veteran submitted a statement by private physician, Dr. 
CES, that stated:
It is my opinion that the present upper 
and lower back osteoarthritis, of [the 
veteran], is as least likely as not to 
be related to the service connected 
compression fracture of the L1 vertebra 
while on active duty.  Trauma causes 
osteoarthritis.

Subsequent medical records relate to neurological findings 
and to ongoing treatment for the veteran's low back 
symptoms. 

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or 
injury in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   
Furthermore, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In accordance with 38 U.S.C.A. § 5107, when after 
consideration of all evidence and material of record, there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such matter shall be given to the claimant.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the claimed disability is clearly shown.  The veteran 
has current diagnoses of lumbar and thoracic spine 
osteoarthritis, confirmed by X-ray.  Likewise, service 
medical records clearly show back injuries in service.  The 
lumbar and thoracic spine osteoarthritis currently diagnosed 
has been specifically related by a private physician, DR. 
CES, to the inservice injuries.  There is no competent 
(medical) opinion to the contrary, i.e., indicating that the 
arthritis is not related to inservice injuries.  While the 
RO decision denying service connection appears to attribute 
the arthritis to an intervening injury in 1961 or 1962, the 
Board finds that the file contains no specific evidence, 
medical or otherwise, that shows the veteran actually had an 
intervening, injury to his back in 1961 or 1962.  The 
veteran adamantly denies this assumption, indicating that 
the 1961 and 1962 operations were not for a new injury, but 
rather for his ongoing back symptoms from his inservice 
fracture, which had become incapacitating by 1961.  
Additionally, the April 1971 comments by a private physician 
who treated the veteran in 1962 for low back pain "incident 
to an industrial injury" could certainly be read to be 
consistent with the veteran's account of an incident where 
his back gave way on him while driving.    

This interpretation of the April 1971 comment is supported 
by the findings of the November 1999 VA examiner, who, after 
reviewing the records and diagnoses over the years, was 
asked to explain a May 1999 VA diagnosis of "compression 
fracture, resulting in spinal fusion and laminectomy, 
moderate sequelae."  The VA examiner determined that the 
veteran's symptomatology dates back to his compression 
fracture in the 1950s.  He stated that "though it did not 
require immediate surgery, it acted as a nidus for future 
problems" and that "[i]ts presentation and time of onset may 
have occurred at the industrial site (in 1962), but its 
origin dates to active duty injury."   

In short, the file contains evidence of inservice injury, a 
current diagnosis of osteoarthritis of the lumbar and 
thoracic spine, and a private medical opinion linking the 
two.  VA medical evidence tends to support the private 
medical opinion.  Accordingly, service connection for lumbar 
and thoracic spine osteoarthritis is warranted. 


ORDER

Service connection for lumbar and thoracic spine 
osteoarthritis is granted.


REMAND

As service connection has just been granted for lumbar and 
thoracic arthritis, the RO obviously has not had the 
opportunity to rate the disability (a critical exercise in 
determining whether the schedular requirements for TDIU are 
met).  Due process requirements mandate that the RO be 
afforded that opportunity.  The record also suggests that 
notice to the veteran of changes in pertinent law is 
indicated, as is additional development. 

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran should be notified of 
the impact of the VCAA and implementing 
regulations on his claim for TDIU. 

2.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence/information/argument in support 
of his claim for TDIU.  He should also 
be requested to submit the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who have treated him for 
his service connected disabilities in 
the last several years.  The RO should 
obtain copies of all treatment records 
not already in the claims file. 

3.  The RO should then arrange for the 
veteran to be schedules for a VA 
orthopedic examination to determine the 
current severity of his service-
connected disorders.  His claims folder 
must be available to the examiner(s) for 
review.  All necessary special studies 
or tests should be accomplished.  The 
examiner should comment on the impact 
the veteran's service connected 
disabilities have on his employability, 
i.e., what functions, if any, he is 
precluded from engaging in due to 
service connected disability.  The 
examiner(s) should explain the rationale 
for any opinion given. 

4.  The RO should then rate the 
veteran's lumbar and thoracic arthritis, 
and consider his claim for TDIU in light 
of the grant of service connection and 
whatever rating is assigned for lumbar 
and thoracic arthritis, as well as the 
additional development ordered above. 

If TDIU not granted, the veteran and his representative 
should be provided with an appropriate supplemental 
statement of the case and afforded the opportunity to 
respond.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to 
the ultimate outcome.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



